Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to appeal brief filed on December 21st, 2021. Claims 1, 7, 11, and 13 are amended and claim(s) 3-4, 9-10, and 19-20 is/are cancelled. Further claims 1, 7, and 11 are amended, claims 5 and 13-18 are cancelled, because of the Examiner’s Amendment and interview conducted on February 2nd, 2022 included herein. Claims 1-2, 6-8, and 11-12 are therefore pending and currently under consideration for patentability.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Edward J. Marshall (Reg. No. 45,395) on February 2nd, 2022. The application has been amended as follows:





Amendments to the Claims:
(currently amended) An automotive radio receiver comprising:
an over-the-air radio tuner configured to tune to an over-the-air radio broadcast on a particular frequency in response to a first tuning event, the over-the-air radio broadcast including embedded information at least partially identifying a radio station broadcasting on the particular frequency;
processing circuitry coupled to the over-the-air radio tuner and configured to determine, based on the embedded information, that the radio station broadcasting on the particular frequency is associated with a corresponding streaming radio station;
a network interface including a personal-area network interface configured to communicate with a mobile device coupled to a mobile carrier network via a packet-switched wireless network, the network interface coupled to the processing circuitry and 
transmit information associated with the corresponding streaming radio station to a web service; 
receive from the web service, via the packet-switched wireless network, a network address at which the corresponding streaming radio station can be accessed;
memory coupled to the processing circuitry configured to store the network address; and
the processing circuitry further configured to respond to a subsequent tuning event by using the network address to stream the corresponding streaming radio station instead of tuning to the over-the-air radio broadcast.
(original) The automotive radio receiver of claim 1, wherein targeted advertisements are inserted into the corresponding streaming radio station based, at least in part, on registration information associated with the automotive radio receiver. 
(cancelled)
(cancelled) 
(cancelled) 
(original) The automotive radio receiver of claim 1, wherein the embedded information includes information received via at least one of a Radio Data System (RDS) protocol or an in-band on-channel (IBOC) radio protocol. 
(currently amended) A method for use in an automotive radio receiver including processing circuitry, an over-the-air radio tuner, and a network interface, the method comprising:
receiving, at the automotive radio receiver, first user input to the automotive radio receiver indicating a first tuning event;
in response to the first tuning event, tuning the over-the-air radio tuner to an over-the-air radio broadcast on a particular frequency, the over-the-air radio broadcast including embedded information at least partially identifying a radio station broadcasting on the particular frequency;
determining by the processing circuity, based at least in part on the embedded information, that the radio station broadcasting on the particular frequency is associated with a corresponding streaming radio station; 
transmitting information associated with the corresponding streaming radio station to a web service via a network interface coupled to a packet-switched wireless network, wherein the network interface includes a personal-area network interface configured to communicate with a mobile device coupled to a mobile carrier network via the packet-switched wireless network; 

storing the network address in a memory accessible to the processing circuitry included in the automotive radio receiver;
receiving second user input indicating a second tuning event, the second tuning event indicating that the automotive radio receiver is to be tuned to 
in response to the second tuning event, using the network address to stream the corresponding streaming radio station instead of tuning the over-the-air radio tuner to the over-the-air radio broadcast. 
(original) The method of claim 7, wherein the corresponding streaming radio station includes targeted advertisements inserted into the corresponding streaming radio station based, at least in part, on registration information associated with the automotive radio receiver. 
(cancelled)
(cancelled)
(currently amended) The method of claim 7, wherein the determining further comprises:
transmitting at least a portion of the embedded information, via the 
(original) The method of claim 7, wherein the determining further comprises:
using a database cache local to the automotive radio receiver to determine whether an affiliation of the radio station matches a target affiliation; and
in response to determining that the affiliation matches the target affiliation, transmitting an identity of the radio station to an external server.


Double Patenting – Withdrawn 
Per Applicant’s submission of Terminal Disclaimer with respect to the rejection of claims 1-2, 6-8, and 11-12 under nonstatutory double patenting rejection, as applicant’s submission of Terminal Disclaimer approved on February 3rd, 2022 (Please refer to Terminal disclaimer filed on February 3rd, 2022). Thus, the rejection is withdrawn accordingly.

Claim Rejections - 35 USC §112 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 7-8 and 11-12 under 35 U.S.C. 112 been fully considered and are persuasive based on Examiner’s amendments (Please see attached Examiner’s amendment Approval memo). The 35 USC 112 rejection/interpretation of claims 7-8 and 11-12 has been withdrawn. 

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-2, 6-8, and 11-12 under 35 U.S.C. 101 been fully considered and patent eligible. See remarks pages 10-13.
	More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving user input indicating a tuning event over-the-air radio broadcast including embedded information at least partially identifying a radio station broadcasting on the particular frequency associated with a corresponding streaming radio station and transmitting and receiving corresponding streaming radio station can be accessed, commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Further the dependent claims 2, 6, 8, and 11-12 recites corresponding streaming radio station includes targeted advertisements inserted into the corresponding streaming radio station, transmitting at least a portion of the embedded information for identification of the corresponding streaming radio station, determining using a database cache local to determine whether an affiliation of the radio station matches a target affiliation and delivering the preference information to an advertisement customization service, then it also falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of processing circuitry coupled to the over-the-air radio tuner and configured to determine the embedded information, that the radio station broadcasting on the particular frequency is associated with a corresponding streaming radio station, a network interface including a personal-area network interface configured to communicate with a mobile device coupled to a mobile carrier network via a packet-switched wireless network, the network interface coupled to the processing circuitry and the network 
More specifically, the Examiner notes that as per [0066-0068], it is stated that “The web service can also receive from the hybrid automotive radio, as illustrated by block 405, registration information associated with an automobile in which the hybrid automotive radio is installed, the hybrid automotive radio itself, a user of the hybrid automotive radio, passenger in the vehicle, or some combination thereof. The hybrid automotive radio can also collect preference and historical information associated with the automobile, the hybrid automotive radio, and one or more users, and send that information to the web service. As illustrated at block 409, the web service can receive the information collected by the hybrid automotive radio, and forward that information to an advertising system, a traffic and billing system, a media automation system, or some combination thereof. The information collected by the hybrid automotive radio can be used to select advertisements targeted to a user of the hybrid automotive radio for insertion into one or more spots in any corresponding streaming station eventually delivered to the hybrid automotive radio. Also see [0052-0053] “association module 224 can transmit a request, via network interface 260 or wireless carrier interface 270, for a web service to provide a network address of a corresponding streaming station. The request can include a request to more fully identify the broadcast station to which hybrid radio 200 is tuned, a request to provide information about one or more streaming stations corresponding to an already identified broadcast station, a request for an address of an already identified corresponding 
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-2, 6-8, and 11-12 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-2, 6-8, and 11-12 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-2, 6-8, and 11-12 is withdrawn.

Allowable Subject Matter
Claims 1-2, 6-8, and 11-12 are allowed. The closest prior art of record is US Pub. 20130102242 (“Anzures”) in view of US Pub. 20140018006 (“Petrucci”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 1 and 11, the closest prior art of record taken either individually or in combination with other prior art of 
Furthermore, as it relates to the current independent claims 1 and 7, the Examiner notes the previously applied prior art reference of US Pub. 20130102242 (“Anzures”) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Anzures or Petrucci simply does not disclose and/or teach a automotive radio receiver to determine the embedded information, that the radio station broadcasting on the particular frequency is associated with a corresponding streaming radio station, a network interface including a personal-area network interface configured to communicate with a mobile device coupled to a mobile carrier network via a packet-switched wireless network, the network interface coupled to the processing circuitry and the network interface further configured to transmit information associated with the corresponding streaming radio station to a web service and further configured to respond to a subsequent tuning event by using the network address to stream the corresponding streaming radio station instead of tuning to the over-the-air radio broadcast.

Neither NPL reference remedies the deficiencies of the previously applied Anzures or Petrucci reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GAUTAM UBALE/            Primary Examiner, Art Unit 3682